UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6225


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD DWIGHT BERNARD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. James R. Spencer, Senior District Judge. (3:03-cr-00420-JRS-3)


Submitted: July 18, 2017                                          Decided: July 21, 2017


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Dwight Bernard, Appellant Pro Se. Olivia L. Norman, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Richard Dwight Bernard appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for reduction of sentence. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Bernard, No. 3:03-cr-00420-JRS-3 (E.D. Va. Jan. 30, 2017). We deny

Bernard’s motion for an enlargement of time to appeal as moot and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2